                Case 5:20-cv-03613-SVK Document 53 Filed 01/15/21 Page 1 of 2



 1   JENNER & BLOCK LLP
     Amr O. Aly (N.Y. Bar No. 2812535)
 2   919 Third Avenue
     New York, NY 10022-3908
 3   Telephone: +1 212 891 1600
 4   Facsimile: +1 212 891 1699
     aaly@jenner.com
 5
     Nick Saros (SBN 209922)
 6   633 West 5th Street
     Los Angeles, CA 90071-2054
 7
     Telephone: +1 213 239 5100
 8   Facsimile: +1 213 239 5199
     nsaros@jenner.com
 9
     Attorneys for Defendants Opengear, Inc.
10   and Digi International, Inc.

11
                                IN THE UNITED STATES DISTRICT COURT
12
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
13

14
     APERTURE NET, LLC.                               Case No. 5:20-cv-03613-SVK
15
                                 Plaintiff,           DEFENDANTS OPENGEAR, INC.
16                                                    AND DIGI INTERNATIONAL, INC.’S
           v.                                         NOTICE OF SUBSTITUTION OF COUNSEL
17

18   OPENGEAR, INC. and
     DIGI INTERNATIONAL, INC.
19

20                               Defendants.

21

22

23

24

25

26

27

28

30
                                     NOTICE OF SUBSTITUTION OF COUNSEL
31                                        Case No. 5:20-CV-03613-SVK
              Case 5:20-cv-03613-SVK Document 53 Filed 01/15/21 Page 2 of 2



 1          PLEASE TAKE NOTICE that Defendants Opengear, Inc. and Digi International, Inc. hereby

 2   request substitution of attorney Christopher J. Rillo, who is no longer with the firm of Jenner & Block

 3   LLP. The undersigned, attorney Nick Saros of Jenner & Block LLP, hereby appears on behalf of

 4   Defendants in his place.

 5          All other above-referenced counsel will remain counsel for Defendants.

 6    Dated: January 15, 2021
                                                                  JENNER & BLOCK LLP
 7

 8                                                            By: /s/ Nick Saros
 9                                                                                 Nick Saros

10                                                                Attorneys for Defendants Opengear, Inc.
                                                                  and Digi International, Inc.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

30                                                        1
                                       NOTICE OF SUBSTITUTION OF COUNSEL
31                                           Case No. 5:20-cv-03613-SVK
